PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/308,027
Filing Date: 7 Dec 2018
Appellant(s): FOX et al.



__________________
Marian E. Fundytus
(Registration No. 57,509)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 4, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The appellant argues that claim 1 recites a closed Markush group of solvents that may be included in the cleaning solution, that this Markush group does not include alkyl alkoxyisobutyrates and/or alkyl hydroxyisobutyrates, and that although the cleaning solutions of Takayanagi contain some of the solvents as the claimed cleaning solution, the cleaning solutions of Takayanagi must also contain alkyl alkoxyisobutyrates and/or alkyl hydroxyisobutyrates (page 6, second paragraph, and page 13, second paragraph of the appeal brief). In addition, the appellant argues that “the specific solvents of the Markush group of present claim 1 are distinct entities (e.g. an acetoacetate is not an alkoxyisobutyrate)” and that “the solvents alkyl alkoxyisobutyrates and/or alkyl hydroxyisobutyrates are excluded from the cleaning solution of the present invention, because the solvents are closed to any solvents other than those listed” (page 6, second paragraph, and pages 13-14 of the appeal brief).
In response to appellant’s arguments, it is noted that claim 1 recites “A cleaning solution comprising one or more solvents selected from the group consisting of acetoacetates, alcohols, glycol ethers, glycol esters, terpenes, and water”.  The term Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase "consists" did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that "the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s]” (MPEP 2111.03). 
In this case, Takayanagi teaches a cleaning composition comprising one or more solvent such as acetoacetates (column 7, line 18), alcohols (column 6, line 22), water (column 5, line 56) and glycol ether (column 5, lines 63-64, and column 19, line 35) (solvents disclosed in the Markush group disclosed in claim 1). Moreover, the appellant discloses that “the terms "comprises" and/or "comprising" specify the presence of the stated features, integers, steps, operations, elements, and/or components, but do not preclude the presence or addition of one or more other features, integers, steps, operations, elements, components, and/or groups thereof” (paragraph 0025 of appellant’s specification) and that “The cleaning solutions of the present invention 

	The appellant argues that Takaynagi does not teach the RET and the NRET of the present invention, and that the Examiner is using impermissible hindsight bias (page 7, first paragraph of the appeal brief).
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The relative evaporation time (RET) recited in claim 1 is related to the solvents present in the Markush group and not to any other solvent present in the composition. 
In this case, since Takaynagi discloses a composition effective for removing ink residues from a surface (column 4, lines 36-37), wherein the composition includes the same solvents as instantly claimed (acetoacetates (e.g., methyl acetoacetate or ethyl acetoacetate) (column 7, line 18), alcohols (e.g., diacetone alcohol) (column 6, line 22), water (column 5, line 56) and glycol ether (e.g., dipropylene glycol methyl ether and/or propylene glycol n-butyl ether)), Takayanagi inherently teaches that the relative evaporation time (RET) of the solvents is less than or equal to 60 seconds and a ratio of 
As disclosed in page 9 of the Final Rejection dated August 20, 2020, if it is not clearly envisaged that the relative evaporation time (RET) of the solvents can be less than or equal to 60 seconds and that a ratio of the RET to a radius of a sphere of solubility of a resin of an ink or coating to be removed can be less than or equal to 6, then it is reasonably expected that the relative evaporation time (RET) of the solvents can be less than or equal to 60 seconds and that a ratio of the RET to a radius of a sphere of solubility of a resin of an ink or coating to be removed is less than or equal to 6, since the composition disclosed by Takayanagi is effective for removing ink residues from a surface (column 4, lines 36-37), wherein the composition includes the same solvents instantly claimed (acetoacetates (e.g., methyl acetoacetate or ethyl acetoacetate) (column 7, line 18), alcohols (e.g., diacetone alcohol) (column 6, line 22), water (column 5, line 56) and glycol ether (e.g., dipropylene glycol methyl ether and/or propylene glycol n-butyl ether)). 
Furthermore, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties appellant discloses and/or claims are necessarily present. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. Consult MPEP 2112.01 II.

Moreover, the appellant argues that the Declaration filed on March 20, 2020 under 37 C.F.R. 1.132 filed on March 20, 2020 discloses that the cleaning solution of 
However, the evidence presented in the declaration is not persuasive, because the evidence presented is not commensurate with the scope of the claims. The evidence presented is for an example containing DPMA and ethyl acetoacetate, and claim 1 requires “one or more solvents selected from the group consisting of acetoacetates, alcohols, glycol ethers, glycol esters, terpenes, and water”. Moreover, the relative evaporation time (RET) disclosed in claim 1 is related to the solvents present in the Markush group and not to any other solvent present in the composition. 
Furthermore, disclosed examples and preferred embodiments of a reference do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A reference may be relied upon for all that it would have reasonably suggest to one having ordinary skill in the art, including nonpreferred embodiments as disclosed in the MPEP 2123. 

The appellant argues that “the Examiner is attempting to reject the present invention based on two disparate, mutually exclusive rejections. On the one hand, the Examiner alleges that the present invention is anticipated by and obvious over Takayanagi because she believes that Takayanagi discloses the same compositions as the present invention. On the other hand, the Examiner alleges that the present invention is anticipated by and obvious over Takayanagi because Takayanagi does not disclose the compositions of the present invention. The Federal Circuit has commented 
However, the MPEP 2112 states that there is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103, and for anticipation under 35 U.S.C. 102. In this case, Takayanagi teaches a substantially identical composition (see paragraph 17 of the Final Rejection filed on August 20, 2020) with the exception that Takayanagi does not explicitly teach that the relative evaporation time (RET) of the solvents is less than or equal to 60 seconds and that a ratio of the RET to a radius of a sphere of solubility of a resin of an ink or coating to be removed is less than or equal to 6. However, as stated in the Final rejection mailed on August 20, 2020, paragraphs 19 and 20, since Takaynagi discloses a composition effective for removing ink residues from a surface (column 4, lines 36-37), wherein the composition includes the same solvents instantly claimed (acetoacetates (e.g., methyl acetoacetate or ethyl acetoacetate) (column 7, line 18), alcohols (e.g., diacetone alcohol) (column 6, line 22), water (column 5, line 56) and glycol ether (e.g., dipropylene glycol methyl ether and/or propylene glycol n-butyl ether)), Takayanagi inherently teaches that the relative evaporation time (RET) of the solvents is less than or equal to 60 seconds and a ratio of relative evaporation time (RET) of the solvents to a radius of a sphere of solubility of an ink residues to be removed can be less than or equal to 6. In the alternative, if it is not clearly envisaged that the relative evaporation time (RET) of the solvents can be less than or equal to 60 seconds and that a ratio of the RET to a radius of a sphere of solubility of a resin of an ink or coating to be removed can be less than or equal to 6, then it is reasonably expected that the relative evaporation time (RET) of the solvents 

In addition, the appellant argues that Takayanagi does not teach the amount of solvents as claimed in claims 2-5 (pages 19-20 of the appeal brief).
However, this argument is not persuasive. The amount of the acetoacetates present in the composition is a result effective variable modifying the cleaning results.  For example, if the amount of the acetoacetates present in the composition is too low, it risks insufficient removal of ink residues, while if the amount of the acetoacetates present in the composition is too high, it wastes acetoacetates. 
In addition, the amount of the alcohols present in the composition is a result effective variable modifying the cleaning results.  For example, if the amount of the alcohols present in the composition is too low, it risks insufficient removal of ink residues, while if the amount of the alcohols present in the composition is too high, it wastes alcohols.
The amount of the glycol ethers present in the composition is a result effective variable modifying the cleaning results.  For example, if the amount of the glycol ethers present in the composition is too low, it risks insufficient removal of ink residues, while if  is too high, it wastes glycol ethers.
Furthermore, the amount of the water present in the composition is a result effective variable modifying the cleaning results.  For example, if the amount of the water present in the composition is too low, it risks insufficient removal of ink residues, while if the amount of the water present in the composition is too high, it wastes water.
Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of the solvents present in the composition with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II. 

The appellant argues that Takayanagi does not teach the elements of step (a) recited in claim 12 (page 21 of appeal brief).
However, this argument is not persuasive. As stated in paragraphs 40-44 of the Final Rejection dated August 20, 2020, Takayanagi teaches a method for removing inks from a surface comprising the step of applying a solution comprising one or more solvents of acetoacetates (column 7, line 18), alcohols (column 6, line 22), water (column 5, line 56) and glycol ether (column 5, lines 63-64 and col 19, line 35), wherein the use of surfactants in the solution is optional (column 11, lines 6-7). In addition, since the composition disclosed by Takayanagi is effective for removing ink from a surface (column 4, lines 36-37) and the composition includes the same solvents claimed (acetoacetate (column 7, line 18), alcohol (column 6, line 22), water (column 5, line 56) 

In response to appellant’s arguments that the cleaning solution of claim 12 must include at least one acetoacetate, and that it would not be obvious to one of ordinary skill in the art to add acetoacetates to the aqueous cleaning solution of Vangrasstek, since Vangrasstek teaches away from including ketones in the aqueous cleaning solution (page 22 of appeal brief), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant’s arguments are not persuasive, since Takayanagi teaches a method for removing inks from a surface comprising the steps of applying a solution comprising one or more solvents of acetoacetates (column 7, line 18), alcohols (column 6, line 22), water (column 5, line 56) and glycol ether (column 5, lines 63-64 and col 19, line 35), wherein the use of surfactants in the solution is optional (column 11, lines 6-7) (see paragraphs 40-44 of the Final Rejection dated August 20, 2020). In addition, the reference of Vangrasstek was presented to show that it was known in the art to wipe a cleaning solution after its application to a surface. Vangrasstek teaches a method for 

Furthermore, the appellant argues that “Takayanagi does not teach, disclose, suggest, or allude to in way Hansen solubility parameters”, and that “one of ordinary skill in the art would have no reason to seek to determine Hansen solubility parameters, and would not consult Durkee” (page 23 of the appeal brief).
However, this argument is not persuasive. As stated in paragraphs 50-54 of the Final Rejection dated August 20, 2020, Takayanagi teaches a method for formulating a cleaning composition for removing ink from a surface (column 4, lines 36-37) comprising the step of mixing one or more solvents such as acetoacetates (column 7, line 18), alcohols (column 6, line 22), water (column 5, line 56) and glycol ether (column 5, lines 63-64 and column 19, line 35). The reference of Durkee was presented and relied upon due to its teaching that an efficient mixture for cleaning requires the characterization of both solvents and soils, and that it was known in the art to compare Hansen solubility parameters of solvents and soils to determine if a solvent can dissolve a soil or polymer (page 203, lines 1-7 of Durkee).  Therefore, as previously discussed the combination of Takayanagi and Durkee teaches the method for formulating a cleaning solution 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARLYN I RIVERA-CORDERO/Examiner, Art Unit 1714                                                                                                                                                                                                                                                                                                                                                                                                              Conferees:
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714                                                                                                                                                                                                        
/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.